     Case 1:21-cv-06231-RBK-AMD Document 36 Filed 06/21/21 Page 1 of 2 PageID: 238
                                                                                       33 HENRY STREET
                                                                               BEACON, NEW YORK 12508
    DAVID JENSEN PLLC
             BEACON ◊ MANHATTAN                                               111 JOHN STREET, SUITE 420
                                                                             NEW YORK, NEW YORK 10038




                                                   June 21, 2021

      Via ECF
      William T. Walsh
      Clerk of the Court
      U.S. District Court for the District of New Jersey
      Clarkson S. Fisher Building & U.S. Courthouse
      402 East State Street
      Trenton, NJ 08608

                     Re:     Kendrick, et al. v. Grewal, et al., No. 1:21-cv-06231

      Dear Mr. Walsh:

             We represent the Plaintiffs in the above-captioned action. Pursuant to Local
      Civil Rule 7.1(d)(5), Plaintiffs respectfully adjourn the original motion day of July
      6, 2021, set by Defendants’ Motions to Dismiss, ECF Nos. 33 and 34. The originally
      noticed motion day has not previously been extended or adjourned. Plaintiffs
      respectfully submit that July 19, 2021, the next available motion day on the Court’s
      calendar, serve as the new motion day for Defendants’ motions. Under this schedule,
      Plaintiffs’ response to Defendants’ motions will be due on July 6, 2021.

                                                   Respectfully submitted,

      Daniel L. Schmutter                          /s/David C. Jensen
      HARTMAN & WINNICKI, P.C.                     DAVID JENSEN PLLC
      74 Passaic Street                            33 Henry Street
      Ridgewood, New Jersey 07450                  Beacon, New York 12508
      (201) 967-8040                               (212) 380-6615
      (201) 967-0590 (fax)                         (914) 591-1318 (fax)
      dschmutter@hartmanwinnicki.com               david@djensenpllc.com

      Attorney for Plaintiff Association of        [Additional Names on Next Page]
      New Jersey Rifle & Pistol Clubs, Inc.


DAVID JENSEN PLLC                                                                  + 1.212.380.6615 TEL
ATTORNEY AND COUNSELOR AT LAW                                                      + 1.917.591.1318 FAX
NEW YORK PROFESSIONAL LIMITED LIABILITY COMPANY
ADMITTED TO PRACTICE IN NEW JERSEY AND NEW YORK                                  david@djensenpllc.com
     Case 1:21-cv-06231-RBK-AMD Document 36 Filed 06/21/21 Page 2 of 2 PageID: 239


    DAVID JENSEN PLLC
                                                  David H. Thompson*
                                                  Peter A. Patterson*
                                                  Joseph O. Masterman*
                                                  COOPER & KIRK, PLLC
                                                  1523 New Hampshire Avenue, N.W.
                                                  Washington, D.C. 20036
                                                  (202) 220-9600
                                                  (202) 220-9601 (fax)
                                                  dthompson@cooperkirk.com
                                                  ppatterson@cooperkirk.com
                                                  jmasterman@cooperkirk.com

                                                  *Appearing pro hac vice

                                                  Attorneys for Plaintiffs




DAVID JENSEN PLLC                                                            39 SPRING VALLEY STREET
ATTORNEY AND COUNSELOR AT LAW                                                BEACON, NEW YORK 12508
NEW YORK PROFESSIONAL LIMITED LIABILITY COMPANY                                       + 1.845.231.0851
ADMITTED TO PRACTICE IN NEW JERSEY AND NEW YORK
